      Case 1:21-cr-00031-RJA-MJR Document 13 Filed 06/15/21 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________
UNITED STATES OF AMERICA

vs.                                                       NOTICE OF MOTION
                                                         AND MOTION FOR AN
                                                           ADJOURNMENT
                                                              21-CR-31

JOSEPH BELLA,
                      DEFENDANT
__________________________________________

       PLEASE TAKE NOTICE, that the undersigned THOMAS J. EOANNOU, ESQ.,

attorney for the defendant Joseph Bella based upon that following affirmation hereby moves

the Court for a (60) day adjournment of the Oral Argument and for such further relief as the

Court may deem just, equitable and proper.

                                    AFFIRMATION

       1.     I am an attorney at law duly licensed to practice in the State of New York and

in the Western District of New York with offices located at 484 Delaware Avenue, Buffalo,

New York 14202. I represent the defendant, Joseph Bella, who is a defendant in the above-

referenced action.

       2.     I am respectfully requesting an adjournment as to the Oral Argument scheduled

for June 18, 2021 at 10:30 a.m.

       3.     Due to deponent’s heavy court calendar I have been unable to visit Mr. Bella

at the jail. Deponent seeks additional time to do so in order to prepare for said argument.
       Case 1:21-cr-00031-RJA-MJR Document 13 Filed 06/15/21 Page 2 of 3




       4.     I have contacted Assistant United States Attorney Nicholas Cooper and he does

not consent to this request.

       5.     All parties agree that the period covered by this adjournment is properly

excludable for speedy trial purposes and the interests of justice, as well as the defendant, and

the public in a speedy trial, are best served by the exclusion of this time.

       WHEREFORE, it is respectfully requested that the Court grant an adjournment of the

Oral Argument.

                                            /s/ Thomas J. Eoannou, Esq.

                                            THOMAS J. EOANNOU, ESQ.
                                            484 Delaware Avenue
                                            Buffalo, New York 14202
                                            (716) 885-2889 (T)
                                            (716) 883-2163 (F)
                                            thomaseoannou@lawoffice484.com
      Case 1:21-cr-00031-RJA-MJR Document 13 Filed 06/15/21 Page 3 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

              vs.


JOSEPH BELLA,
                            DEFENDANT




                         CERTIFICATE OF SERVICE
                                  21-CR-31

       I hereby certify that on June 15, 2021, I electronically filed the foregoing with the

Clerk of the District Court using its CM/ECF system, which would then electronically notify

the following EM/ECF Participant on this case:


                     Nicholas Cooper, AUSA
                     138 Delaware Avenue
                     Buffalo, New York 14202


                                                 s/Angela Foster

                                                 ANGELA FOSTER
